Citation Nr: 0333910	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  98-08 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for schizophrenia.  


WITNESSES AT HEARING ON APPEAL

Veteran and observer


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from June 1978 to February 
1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1993 rating decision of the New York, 
New York, Department of Veterans Affairs (VA) Regional Office 
(RO).  

The veteran was afforded a travel board hearing before the 
undersigned Veterans Law Judge in January 2000.  A transcript 
of the hearing has been associated with the claims folder.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

In correspondence dated in March 1997, the Social Security 
Administration (SSA) reported that the veteran was in receipt 
of SSA benefits.  Pertinent SSA records in association with 
the veteran's claims, if any, have not been associated with 
the claims file.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the RO for the following development:

1.  The RO should obtain from SSA all 
records pertinent to the veteran's 
claims on appeal, to include any 
decisions and the medical records upon 
which those decisions were based.

2.  The AOJ should attempt to obtain any 
additional outstanding records from West 
Point, including grades, evaluations and 
any documents concerning her release 
from the institution.

3.  The veteran is advised that if there 
is evidence in support of her claims, 
she must submit the evidence.  

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


